Title: From Alexander Hamilton to James Wilson, [25 January 1789]
From: Hamilton, Alexander
To: Wilson, James


[New York, January 25, 1789]
My Dear Sir,
A degree of anxiety about a matter of primary importance to the new government induces me to trouble you with this letter. I mean the election of the President. We all feel of how much moment it is that Washington should be the man; and I own I cannot think there is material room to doubt that this will be the unanimous sense. But as a failure in this object would be attended with the worst consequences I cannot help concluding that even possibilities should be guarded against.
Every body is aware of that defect in the constitution which renders it possible that the man intended for Vice President may in fact turn up President. Every body sees that unanimity in Adams as Vice President and a few votes insidiously witheld from Washington might substitute the former to the latter. And every body must perceive that there is something to fear from machinations of Antifœderal malignity. What in this situation is wise?
By my accounts from the North I have every reason to believe that Adams will run there universally. I learn that he is equally espoused in Jersey Pensylvania & Delaware & that Maryland is not disinclined to him. I hear of no persons thought of to the South, but Rutlege in South Carolina and Clinton in Virginia. As the accounts of the appointments of electors will satisfy the partisans of those Gentlemen in each of those States that they will have no coadjustors elsewhere, it seems not improbable that they will relinquish the attempt in favour of their intended candidates. Here then is a chance of unanimity in Adams. Nothing [is] so apt to beget it as the opinion that the current sets irresistibly towards him. Men are fond of going with the stream. Suppose personal caprice or hostility to the new system should occasion half a dozen votes only to be witheld from Washington—what may not happen? Grant there is little danger. If any, ought it to be run?
The votes from New Hampshire to Delaware inclusively & exclusive of New York are 41 South of Delaware 32. Here supposing equal unanimity on each side in a different candidate the chance is that there will be Eight votes to spare from Adams leaving him still a majority. Take the probability of unanimity in the North in Adams & of division in the South between different candidates and the chances are almost infinite in his favour. Hence I conclude it will be prudent to throw away a few votes say 7 or 8; giving these to persons not otherwise thought of. Under this impression I have proposed to friends in Connecticut to throw away two to others in Jersey to throw away an equal number & I submit it to you whether it will not be well to lose three or four in Pensylvania. Your advices from the South will serve you as the best guide; but for God’s sake let not our zeal for a secondary object defeat or endanger a first. I admit that in several important views and particularly to avoid disgust to a man who would be a formidable head to Antifœderalists—it is much to be desired that Adams may have the plurality of suffrages for Vice President; but if risk is to be run on one side or on the other can we hesitate where it ought to be preferred?
If there appears to you to be any danger, will it not be well for you to write to Maryland to qualify matters there?
Yrs sincerely & affecly

A. Hamilton
New York Jany 25. 1789.

